 

Case 7:19-cr-02519 Document1 Filed on 12/17/19 in TXSD Page 1 of 2 Fe

18, a : 3
[Pad Sintas Dstiot org

wd

wuuilert list: X of Texag
Fret texas

UNITED STATES DISTRICT COURT .

SOUTHERN DISTRICT OF TEXAS DEC 1 7 2019
McALLEN DIVISION
Band J. Bradisy, Clark
UNITED § STATES OF AMERICA § | i
§ |
v. § CriminalNo. M- 19-2519
NASEEM FAEZ KHAYYATA | §
also known as “Mexican James” §
also known as “Nas” §
SEALED INDICTMENT

 

THE GRAND JURY CHARGES:

From on or about September 1, 2016 and continuing up to and including the date of the
return of the indictment, in the Southern District of Texas and within the jurisdiction of the Court,
defendant, |

NASEEM FAEZ KHAYYATA ©
also known as “Mexican James”
~ also known as “Nas”
did knowingly and intentionally conspire and agree with other persons known and unknown to the
Grand Jurors, to possess with intent to distribute a controlled substance. The controlled substancé
involved was 5 kilograms or more of a mixture or substance containing a detectable amount of
Cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

NOTICE OF CRIMINAL FORFEITURE
(21 U.S.C. § 853)

Pursuant to Title 21, United States Code, Section 853, upon conviction of an offense in
violation of Title 21, United States Code, Section 846, the defendant,
NASEEM FAEZ KHAYYATA

also known as “Mexican James”
also known as “Nas”
 

_ Case 7:19-cr-02519 Document 1 Filed on 12/17/19 in TXSD Page 2 of 2

shall forfeit to the United States of America any property constituting, or derived from, any
proceeds obtained, directly or indirectly, as the result of such offenses and any property used, or
intended to be used, in any manner on part, to commit, or to facilitate the commission of, the
offense.
MONEY JUDGMENT AND SUBSTITUTE ASSETS
The United States gives notice that it will seek a money judgment against the defendant.

If any of the property subject to forfeiture, as a result of any act or omission

of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has. been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. — ~has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without

difficulty,
the United States of America shall be entitled to forfeiture of substitute property pursuant to Title
21, United States Code, Section 853(p).
A TRUE BILL
a)
FOREPERSON ’

RYAN K. PATRICK
UNITED STATES ATTORNEY

 

 

he
ASSIBTANY UNITED STATES ATTORNEY
